The plaintiff contends that as he had the legal title to the property under the mortgage of 1884, if the mortgages of 1885 were given in satisfaction of those of 1884 the burden was on defendant to show it. This would be true, but plaintiff's own evidence is to (640)  the effect that the new mortgages were "to take the place of and go in full satisfaction" of those of 1884; that they were "executed to him" (which includes a delivery to him); that he then left them with defendant to be registered, and on their return to plaintiff when registered he was to surrender up the mortgages of 1884; that on their receipt he discovered a mistake of $200 in one of them, and notified defendant, but did not return him the new mortgage; that he seized the property recovered by them, some of which was not embraced in the antecedent mortgages, and the bond sued on was given for the forthcoming of the property covered by the new mortgages. As plaintiff does not claim that the new mortgages were given as additional security, but "in full satisfaction" of the former ones, such conduct would seem to show that *Page 447 
he was resting his claim on the mortgages of 1885, probably by reason of the additional property embraced in them. If at the trial, however, he wished to present for decision, as he now claims should have been done, an issue of fact as to "what was the oral agreement of the parties as to the surrender of the mortgage of 1884," whether it was conditional or absolute, executed or executory, he should have done so by tender of an issue or prayer for appropriate instructions. On the contrary, he treated the exchange as an executed agreement, and relied upon the alleged mistake as to the amount. The "case on appeal" states: "After the close of the evidence and the argument of counsel the court remarked that the whole matter seemed to depend upon whether or not there had been a mistake made in the execution of the $25 mortgage as to the amount. To this the counsel of both sides assented." This was not an admission of law, but of fact.
Treating the new mortgages, therefore, as an executed contract, as the plaintiff had done, by seizing property embraced in them (and not in the old mortgages), taking the forthcoming bond sued on for such, and by his conduct at the trial, its terms could not be varied or   (641) altered as to amounts or otherwise, except upon proof of fraud or "mutual mistake." The burden to prove such is on the plaintiff. By the solemn agreement of the parties, the written agreement is strong and high proof of the true contract between the parties. The quantum of proof required to show mistake was correctly charged by the court. A mere preponderance of the evidence would not be sufficient. There must be clear and convincing proof. Jones v. Perkins, 54 N.C. 337; Ely v. Early,94 N.C. 1; Harding v. Long, 103 N.C. 1.
The mistake, to support an equity, must be mutual mistake. Kornegay v.Everett, 99 N.C. 30; McMinn v. Patton, 92 N.C. 371. There is no evidence tending to show fraud or advantage taken of one party by the other.
The point made by plaintiff in this Court, that the quantum of proof charged by the court as requisite to correct a mistake applies only when both pleadings and proof are in a case strictly equitable, comes singularly enough from him. When, by his admission on the trial, supra, that the issue or controversy was solely as to whether there was a mistake in the mortgage, as he had pleaded no mistake, he was bound by the terms and amount of the mortgage, under which he had seized the property (part of it not being embraced in the former mortgages), for which the forthcoming bond sued on was given. He cannot complain that he was allowed, upon properquantum of proof, to show a mistake when he had not entitled himself, by properly pleading it, to do so. McElwee v. Bank, ante. *Page 448 
An omission to charge is generally not ground of exception unless an instruction is asked and refused; while, if the court charges upon any point, and does so erroneously, it is deemed excepted to. S. v. (642)  Austin, 79 N.C. 624; Bynum v. Bynum, 33 N.C. 632. None the less it is the duty of counsel to assign error in the charge when making out the "case on appeal." McKinnon v. Morrison, ante, 354. So mush depends upon the context that this is but fair to the other side that the judge may set out his charge fully and accurately upon that point, which he might fail to do if his attention is not directed to the error complained of, and it were allowable for the charge to be excepted to for the first time in this Court.
It appears that the defendant tendered the plaintiff, before suit brought, the amount which the jury have since found to be due him, and upon his refusal paid it into court for him. The plaintiff was, therefore, properly taxed with the cost of the action. Murray v. Windley, 29 N.C. 201.
Affirmed.
Cited: S. v. McKinney, 111 N.C. 685; Smith v. B.  L. Asso.,119 N.C. 256; Coward v. Comrs., 137 N.C. 301.